


EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of January, 2016, by and between SILICON VALLEY BANK,
a California corporation (“Bank”) and AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 21, 2012 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C.Borrower has requested that Bank amend the Loan Agreement to modify Section
7.7 of the Loan Agreement.
D.Bank has agreed to so amend Section 7.7 of the Loan Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement.
2.1    Section 7.7 (Distributions; Investments). Section 7.7 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:
7.7    Distributions; Investments.
(a) Pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase (with such
amount to include any withholding taxes) the stock of Borrower from former
directors, officers, employees or consultants pursuant to stock repurchase
agreements and from any third-party the stock of Borrower registered for sale
and purchase on the open/public market, including through private purchase
transactions with such third parties, so long as in any such case an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided (A) such repurchase does not exceed
Fifteen Million Dollars ($15,000,000) in the aggregate per fiscal year and (B)
after such repurchase Borrower is in pro forma compliance with the financial
covenant set forth in Section 6.7 above, on the closing date of each such
repurchase, and on a projected twelve (12) month basis; or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.
3.    Limitation of Amendment.
3.1    The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (1) be a consent to any amendment, waiver or



--------------------------------------------------------------------------------




modification of any other term or condition of any Loan Document, or
(1) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
3.3    In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on April 4,
2014 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (1) any law or regulation
binding on or affecting Borrower, (1) any contractual restriction with a Person
binding on Borrower, (1) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (1) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.



--------------------------------------------------------------------------------




7.    Effectiveness. This Amendment shall be deemed effective upon (1) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(1) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.
[Signature page follows.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:


AEROHIVE NETWORKS, INC.


By:
/s/ John Ritchie
Name:
John Ritchie
Title:
CFO







BANK:


SILICON VALLEY BANK


By:
/s/ Wendy Wong
Name:
Wendy Wong
Title:
VP






